Exhibit 10 (e)(iii)


SOUTH JERSEY INDUSTRIES
SOUTH JERSEY GAS COMPANY
SOUTH JERSEY ENERGY COMPANY


Officer Employment Agreement


THIS AGREEMENT made as of the first day of January 2006, by and between South
Jersey Industries, Inc. (“SJI”) and/or one or more of its subsidiaries South
Jersey Gas Company and South Jersey Energy Company, all New Jersey corporations,
having their principal offices at Number One South Jersey Plaza, Route 54,
Folsom, New Jersey (the “Companies”), and ___________________ (the “Officer”).


WITNESSETH:
WHEREAS, the Companies desire to assure themselves of the continued employment
of the Officer by the Companies and to encourage his or her continued attention
and dedication to the Companies in the best interests of the Companies and SJI
shareholders; and


WHEREAS, the Officer is presently employed by the Companies as follows:






WHEREAS, the Officer desires to remain and continue in the employ of the
Companies on the terms hereinafter provided;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:


Section 1. Employment.


The Companies hereby agrees to continue to employ the Officer in the positions
in which he or she presently serves, and the Officer hereby agrees to continue
to serve in those positions, on the terms and conditions set forth herein.


Section 2. Term.


The term of this Agreement shall be for a period of three (3) years beginning
January 1, 2006 and ending on December 31, 2009 subject to earlier termination
under sections 7 and 8.


Section 3. Duties and Responsibilities.


The Officer shall serve in the positions in which he or she presently serves and
shall report only to the President and/or Chief Executive Officer of SJG.  The
Officer shall perform such duties and services as are customarily performed by
him or her and as are assigned to him or her by the President and/or Chief
Executive Officer of SJG.

 

Page 1 of 14

--------------------------------------------------------------------------------



Section 4. Outside Services.


The Officer agrees to devote substantially all of his or her working time and
efforts to the business and affairs of the Companies and shall not, directly or
indirectly, without the written consent of the Chief Executive Officer of SJI,
render any services to any other person, firm or entity, or own, manage,
operate, control or participate in the management of any other person, firm or
entity during the term of this Agreement.  However, the Officer is not
prohibited or prevented from acquiring or holding investments and securities
listed on a national or regional securities exchange or sold in an
over-the-counter public market, provided that the Officer is not part of any
control group of such corporation or entity.  So long as it does not interfere
with his or her duties under this Agreement, the Officer shall have the right to
serve as a director of any other corporation upon the approval of the President
and/or Chief Executive Officer of SJI.


Section 5. Place of Performance.


The Officer’s services during the term of this Agreement shall be performed
primarily in the corporate headquarters building of the Companies at Number One
South Jersey Plaza, Route 54, Folsom, New Jersey.  Without his or her prior
consent, the Officer shall not be required to move his or her place of permanent
employment from this corporate headquarters building, although the Officer may
be required to undertake reasonable domestic and international travel from time
to time consistent with his or her business travel obligations.


Section 6. Compensation and Expenses.



 
6.1  Total Direct Compensation.

During the period of the Officer’s employment under this Agreement, the
Companies shall pay to the Officer a Base Salary of not less than $__________
per annum; a performance based annual cash award targeted at __% of base salary;
and a long-term incentive plan targeted at __% of base salary, the three
components being defined as Total Direct Compensation.  Base Salary shall be
paid in either twenty-four (24) or twenty-six (26) equal installments.  The
amount of Total Direct Compensation shall be reviewed annually in accordance
with the normal business practices of the Companies.


6.2  Additional Benefits.


In addition to Total Direct Compensation, the Companies shall pay for and the
Officer shall be entitled without limitation to participate in employee benefit
plans presently in effect or hereafter adopted by the Companies which are
applicable to employees generally.  To the extent said benefits have been
modified or additional benefits provided, they are detailed in Exhibit A, which
is attached hereto and made a part hereof.  If employer contributions to any
such plan (other than a defined benefit plan) for the benefit of the Officer or
his or her dependents or beneficiaries are reduced in amount by any statute or
regulation from the payments that would otherwise be so made but for such
statute or regulation, the amount



 

Page 2 of 14

--------------------------------------------------------------------------------



that is prohibited from being paid to such plan because of such statute or
regulation, increased if necessary as provided in the next sentence, shall be
paid, at the time it would have been paid to such plan except for such
prohibition to the Officer in a lump sum cash payment.  Such amount shall be
increased if necessary so that, after federal and state income taxes on the
amount as so increased are taken into account, the net amount after such taxes,
shall be paid to the Officer.


6.3  Expenses.


In addition to Total Direct Compensation and Additional Benefits, the Companies
shall pay for and the Officer shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Officer in performing services under
this Agreement, including all expenses of travel and living expenses while away
from home on business or at the request of and in the service of the Companies,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures presently or hereafter established by the Companies.


6.4  Services Furnished.


The Companies shall furnish the Officer with office space,
administrative/clerical assistance and such other facilities and services as
shall be suitable to the Officer’s position and adequate for the performance of
his or her duties.


Section 7. Reasons for Termination.


7.1  Death.


This Agreement shall terminate upon the Officer’s death, and he or she shall be
entitled to such death benefits to which he or she is otherwise entitled
presently or which may be hereafter established by the Companies.


7.2  Disability.


If the Officer shall be determined to be disabled in accordance with the
disability policy or plan of the Companies, the Officer may be removed from
positions within the Companies in which he or she then may be serving.  However,
the Officer shall not be terminated as an employee of the Companies.  The
Officer shall be retained in such positions and given such duties and
responsibilities as are commensurate with his or her abilities at the time.  The
Officer shall be entitled to such disability benefits, including short term and
long term, to which he or she is otherwise entitled presently or which may be
hereafter established by the Companies.  Until the Officer becomes entitled to
such disability benefits, he or she shall continue to be paid his or her Total
Cash Compensation in accordance with this Agreement.  The determination of the
disability of the Officer shall be made by the Chief Executive Officer of the
Companies in the exercise of his discretion in accordance with procedures set
forth in the disability policies or plan.




Page 3 of 14

--------------------------------------------------------------------------------



7.3  Retirement.


If the Officer shall retire, he or she shall be entitled to such pension and
other benefits applicable to executive employees generally and him or her
specifically including, without limitation, those presently existing or
hereafter established by the Companies.


7.4  For Cause by the Companies.


The Companies may terminate the Officer’s employment for Cause.  For purposes of
this Agreement, the Companies shall have “Cause” to terminate the Officer’s
employment hereunder only for the following reasons: (1) the willful and
continued failure by the Officer to substantially perform his or her duties
hereunder other than any such failure resulting from the Officer’s incapacity
due to physical or mental illness or injury; (2) the conviction of the Officer
of a crime under state or federal law and the Companies’ Board of Directors or
one of its committees is unable to conclude in good faith (and in its sole
discretion) that the Officer had no reasonable cause to believe that the
activities of which he or she was convicted were unlawful and that such
conviction will not materially impair his or her ability to discharge his or her
duties; (3) the willful engaging by the Officer in misconduct which is
materially injurious to the Companies, monetarily or otherwise; or (4) the
continued inability of the Officer to perform his or her duties by reason of
alcoholism or drug abuse even after appropriate rehabilitation services have
been made available to him or her.


7.5  For Good Reason by the Officer.


The Officer may terminate the Officer’s employment for Good Reason following a
Change of Control of the Companies at any time during the term of this
Agreement. For purposes of this Agreement, “Good Reason” shall mean any of the
following: (1) the assignment to the Officer by the Companies, without the
Officer’s express written approval, of duties inconsistent with the Officer’s
position, duties, responsibilities, titles, offices or status with the Companies
immediately prior to a Change of Control of the Companies, or any removal of the
Officer from or any failure to re-elect the Officer to any such positions; (2) a
reduction in the Officer’s Total Cash Compensation as in effect on the date
hereof or as the same is increased from time to time during the term of this
Agreement; (3) the failure to review and increase the Officer’s Total Cash
Compensation within twelve (12) months after the Officer’s last increase in
Total Cash Compensation by an amount which at least equals, on a percentage
basis, the average percentage increase Total Cash Compensation for all the
Companies’ Officers for that same period (excluding promotions); (4) the failure
to continue in effect any benefit plan or arrangement in which the Officer is
participating immediately prior to a Change of Control, or the taking of any
action by the Companies which would adversely affect the Officer’s participation
in and/or materially reduce the Officer’s benefits under any such benefit plan
or arrangement or which would deprive the Officer of any material fringe benefit
enjoyed by the Officer immediately prior to a Change of Control; (5) a
relocation of the Companies’ corporate headquarters to a location outside of
Folsom, New Jersey, or the Officer’s relocation to any place other than the
location at which the Officer performed the Officer’s duties except for required
travel by the Officer on the Companies’ business to an extent substantially
consistent with the Officer’s business travel obligations




Page 4 of 14

--------------------------------------------------------------------------------





immediately prior to a Change of Control; (6) any purported termination of the
Officer’s employment which is not effected pursuant to a Notice of Termination.


For purposes of this Agreement a “Change of Control” of the Companies shall mean
any of the following: (1) consummation of any pay or proposal for the merger,
liquidation, dissolution or acquisition of SJI or all or substantially all of
its assets; (2) election to the Board of Directors of SJI a new majority
different from the individuals who at the beginning of the term of this
Agreement constituted the entire Board of Directors of SJI, unless each such new
director stands for election as a management nominee and is elected by
shareholders immediately prior to the election of any such new majority; or (3)
the acquisition by any person of 20% or more of the stock of SJI having general
voting rights in the election of directors (for purposes of this clause (3), the
term “person” shall include two or more persons acting as a group for the
purpose of acquiring, holding or disposing of stock of SJI).


Section 8.  Benefits upon Termination.
    
        8.1  Termination by the Companies for Cause.
 
If the Officer’s employment by the Companies shall be terminated for Cause (as
defined in Section 7.4), the Companies shall pay the Officer his or her Total
Direct Compensation through the Date of Termination at the rate in effect at the
time Notice of Termination is given and the Companies shall have no further
salary obligations to the Officer under this Agreement.  The Officer shall be
entitled to such retirement benefits as he or she may otherwise be entitled to
on the Date of Termination.  Effective as of the Date of Termination, the
Officer shall no longer be an employee of the Companies and shall no longer be
entitled to the privileges and benefits thereof.



      8.2  Termination by the Officer for Good Reason.

If the Officer’s employment shall be terminated by the Officer for Good Reason
following a Change of Control (as defined in Section 7.5), the Companies shall
pay the Officer as severance pay an amount equal to 300% of a base amount
determined to be the average of the aggregate annual compensation paid to the
Officer during the five (5) calendar years preceding the Date of Termination and
subject to federal income taxes; provided that, if any lump-sum severance
payment, either alone or together with any other payment which the Officer has
the right to receive from the Companies, would constitute a “parachute payment”
as defined in Section 280G of the Internal Revenue Code of 1986, as amended,
such lump-sum payment shall be reduced to the largest amount as will result in
no portion of the lump-sum payment being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended.  The Companies
shall pay this lump-sum severance payment, in cash, on the Date of Termination,
provided that the Officer has executed a general release and waiver of claims in
a form of agreement prepared by the Companies.




Page 5 of 14

--------------------------------------------------------------------------------



        8.3  Termination by the Companies for Other than Cause.



If the Companies terminate the Officer’s employment for other than Cause
following a Change of Control, the Officer shall be entitled to those benefits
set forth in paragraph 8.2 above.  If the Companies terminates the Officer’s
employment for other than Cause without a Change of Control (as defined in
Section 7.5), which the Companies may do at any time in its sole discretion, the
Companies shall pay the Officer as severance pay an amount equal to 150% of the
Officers then current Base Salary, to be paid out in eighteen (18) equal monthly
installments.  In addition, the Officer shall be entitled to such retirement
benefits as he may otherwise be entitled to on the Date of
Termination.  However, for purposes of the Supplemental Executive Retirement
Plan (“SERP”) formula, the eighteen (18) month severance period shall be
included as service credit and the severance amount considered in the Final
Average Earnings (“FAE”) calculation.  In no case will the inclusion of this
severance period produce a SERP benefit in excess of the maximum percentage of
FAE provided for in the SERP plan in effect on the Date of Termination.  The
continuation of such payments and benefits shall be the Officer’s sole and
exclusive remedy and the Companies shall have no further obligations or
liability to the Officer or his survivors (except as otherwise provided by this
section) under this Agreement, and shall only be provided in exchange for a
fully executed general release and waiver of claims by the Officer in a form of
agreement prepared by the Companies.


Section 9. Procedure for Termination.



        9.1  Notice of Termination.

For the purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Officer’s employment.



        9.2  Date of Termination.

For the purposes of this Agreement, the “Date of Termination” shall mean the
date of the Officer’s death; or thirty (30) days after Notice of Termination is
given; provided that if within ten (10) days after any Notice of Termination is
given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the date of termination shall
be extended for an additional period not to exceed ten (10) days.  During the
period between Notice of Termination and the Date of Termination the Officer may
request and shall be granted a hearing before the Board of Directors of the
Companies or such committee thereof as it may designate, at which time the Board
of Directors shall decide whether in its reasonable good faith opinion the
Officer was either disabled or discharged for Cause and specifying the
particulars thereof in detail.




Page 6 of 14

--------------------------------------------------------------------------------



Section 10.No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights.


10.1  The Officer shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise.


10.2  The amount of any payment provided to the Officer under this Agreement
shall not be reduced by any compensation earned by the Officer as the result of
employment by another employer after the Date of Termination.


10.3  The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Officer’s existing rights, or rights which would accrue solely as a result of
the passage of time under any plan of benefits provided to officers and managers
of the Companies.


Section 11.  Confidential Information.


The Officer will not, during or after the term of this Agreement, use for
himself or herself or others, or disclose to others, any formulae, trade
secrets, customer lists, know-how or other confidential information of or about
the Companies or any of its affiliates unless authorized in writing to do so by
the Companies.  The Officer understands that this undertaking applies to
information of a technical or commercial or other nature and that any
information not made available to the general public is to be considered
confidential.


Section 12.  Papers.


All correspondence, memoranda, notes, records, reports, plans and other papers
and items received or made by the Officer in connection with his or her duties
hereunder shall be the property of the Companies, and the Officer shall not have
any property rights to such items when he or she is no longer an employee of the
Companies.


Section 13.  Noncompetition.


13.1  The Officer acknowledges that, during the course of his employment
hereunder, he will have access to the Companies’ customer and business
prospects, knowledge of and experience in the techniques and methods the
Companies used to do business in its industries and other information and
know-how which, even if not directly disclosed to a competitor of the Companies,
would give a competitor significant and unfair advantages over the Companies if
made available to it through the Officer’s employment.


13.2  Accordingly, unless the Officer requests in writing and is thereafter
authorized in writing to do so by the Companies, the Officer will not, during
the term of this Agreement, or for a period of one (1) year thereafter, directly
or indirectly own, manage, operate, join, control or participate in the
ownership, management, operation or control of, or be employed by, any business
corporation, proprietorship, partnership or other entity which competes with or
is engaged in any alliance or joint venture with either of the Companies.




Page 7 of 14

--------------------------------------------------------------------------------





13.3  The undertakings in this Section 13: shall apply only to those areas where
the Companies engage or propose to engage in business or which the Companies, at
the termination of the Officer’s employment hereunder have defined as their
market territory, but shall not apply if the Company is or the Companies are,
and after thirty days’ written notice to the Companies thereof continue to be,
in default of its or their obligation to make any of the payments they are then
required to make to the Officer and the Officer is not in default in the
performance of his obligations.  For the avoidance of doubt, it is agreed that
Energy Company’s business involves participation in electronic gas trading
markets with dealings with buyers, sellers and traders located throughout the
United States, and in which geographical location of traders and managers is
unimportant.  Accordingly, it is agreed that the restrictions of this Section 13
shall apply to Energy Company’s competitors located throughout the northeast and
mid-atlantic United States, and that such limitations are reasonable in light of
the kind of business transacted by Energy Company.


13.4  If the provisions of this Section 13 should ever be adjudicated to exceed
the time, geographic or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic or other limitations permitted by the law
applicable in that jurisdiction.  In addition, the Officer hereby authorizes the
Company to bring the Officer’s obligations hereunder to the attention of, and to
provide a copy or description of pertinent Sections of this Agreement to, any
entity which the Company believes may offer or has offered employment to the
Officer.


Section 14.  Renewal and Extension of Agreement.


The term of this Agreement shall be automatically renewed and extended for a
period of three (3) years from the date of any Change of Control in order that
the Officer obtains the full benefit of all severance benefits in the event of
termination of employment after any Change of Control. This Agreement, either
under its normal three (3) year term or under the term resulting from a Change
of Control, shall be considered for renewal and extension by the Board of
Directors of the Companies or such committee thereof as it may designate at
least six (6) months prior to the end of its term.  Action by the Board of
Directors shall be required to renew and extend this Agreement.


Section 15. Enforcement.


The Officer acknowledges that in the event of his or her breach or threat of
breach of Sections 11, 12 or 13 of this Agreement, the Companies’ remedies at
law will be inadequate and, in such event, the Companies will be entitled to
appropriate injunctive and other equitable relief in addition to its legal
remedies.




Page 8 of 14

--------------------------------------------------------------------------------



Section 16.  Notices.


All notices and other communications provided for herein that one party intends
to give to the other party shall be in writing and shall be considered given
when mailed by certified mail, return receipt requested, or personally
delivered, either to the party or at the address set forth below (or to such
other address as a party shall designate by notice hereunder):


South Jersey Industries, Inc.
Attn: Chief Executive Officer
Number One South Jersey Plaza – Route 54
Folsom, New Jersey 08037


[Employee]
[Address]


Section 17.  Amendments.


This Agreement shall inure to the benefit of the Officer’s heirs and personal
representatives and shall be binding upon the successor of the Companies,
including any entity with which the Companies may be merged or consolidated or
which may acquire all or substantially all of the assets of the Companies.  This
Agreement shall not be assignable, in whole or in part, by either party, without
the written consent of the other party.


Section 18. Binding Effect and Non-Assignability.


This Agreement shall inure to the benefit of the Officer’s heirs and personal
representatives and shall be binding upon the successor of the Companies,
including any entity with which the Companies may be merged or consolidated or
which may acquire all or substantially all of the assets of the Companies.  This
Agreement shall not be assignable, in whole or in part, by either party, without
the written consent of the other party.


Section 19.  Legal Expenses.


In the event of a dispute in connection with this Agreement, the parties shall
each pay their own costs, except that in the event of such a dispute after a
Change of Control involving termination of employment, or involving entitlement
to compensation or benefits in the event of termination of employment, the
Companies shall pay the legal expenses of the Officer.




Page 9 of 14

--------------------------------------------------------------------------------



Section 20.  Arbitration.


Any controversy or claim arising out of or relating to this Agreement or the
breach thereof shall be settled by arbitration in the County of Atlantic, State
of New Jersey, in accordance with the rules then in effect of the American
Arbitration Association, and judgment upon the award rendered may be entered in
any court having jurisdiction thereof.  In any such arbitration each party will
choose one arbitrator and those two arbitrators will choose a third.  Each party
will pay the costs associated with its arbitrator and will divide equally the
cost associated with the third arbitrator.  Notwithstanding anything to the
contrary in this Section 20, either party may commence in any court having
jurisdiction over the parties hereto any action to obtain injunctive relief.


Section 21.  Equitable Relief.


The Companies and the Officer confirm that the restrictions contained in Section
11, 12 and 13 are, in view of the nature of the business of the Companies,
reasonable and necessary to protect the legitimate interests of the Companies,
and that any violation of any provision of those Sections will result in
irreparable injury to the Companies.  The Officer hereby agrees that, in the
event of any breach or threatened breach of the terms or conditions of the
Agreement by the Officer, the Companies’ remedies at law will be inadequate and,
in any such event, any of them shall be entitled to commence an action for
preliminary and permanent injunctive relief and other equitable relief in any
court of competent jurisdiction, notwithstanding any provision hereof relating
to arbitration.  The Officer further irrevocably consents to the jurisdiction of
any state or federal court located in the State of New Jersey over any suit,
action or proceeding arising out of or relating to this Section and hereby
waives, to the fullest extent permitted by law, any objection that he may now or
hereafter have to such jurisdiction or to the laying of venue of any such suit,
action or proceeding brought in such a court and any claim that such suit,
action or proceeding has been brought in an inconvenient forum.  The Officer
agrees that effective service of process may be made upon him by mail under the
notice provisions contained in Section 16.  No party hereto shall be required to
post a bond prior to the commencement of any suit, action or proceeding relating
to this Section.


Section 22. Governing Law.


This Agreement shall be governed by the laws of the State of New Jersey.


Section 23.  Entire Agreement.


This Agreement contains the entire agreement between the parties relative to its
subject matter, superseding all prior agreements or understandings of the
parties relating thereto.




Page 10 of 14

--------------------------------------------------------------------------------



Section 24.  Waiver.


Any term or provision of this Agreement may be waived in writing at any time by
the party entitled to the benefit thereof.  The failure of either party at any
time to require performance of any provision of this Agreement which has not
been waived in writing shall not affect such party’s rights at a later time to
enforce such provision.  No consent or wavier by either party to any default or
to any breach of a condition or term of this Agreement shall be deemed or
construed to be a consent or waiver to any other breach or default.


Section 25.  Invalidity of Portion of Agreement.


If any provision of this Agreement or the application thereof to either party
shall be invalid or unenforceable to any extent, the remainder of this Agreement
shall not be affected thereby and shall be enforceable to the fullest extent of
the law.


Section 26.  Benefits of the Agreement


This Agreement is for the benefit of each of the Companies, and each of them as
well as the Companies shall have standing to enforce it as though it is a party
hereto.  Each reference in this Agreement to an obligation by either of the
Companies shall be a reference to the obligation of the Company to cause the
Companies to perform such obligation.  Each undertaking by either of the
Companies in this Agreement shall be the undertaking of the Company to cause the
Companies to perform such undertaking.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first above written.


FOR THE COMPANIES:




By:                                        
Edward Graham,
                                        Chief Executive Officer


By:                                       
[Employee]
                        [Title]




Page 11 of 14

--------------------------------------------------------------------------------





EXHIBIT A
ADDITIONAL OR MODIFIED OFFICER BENEFITS


The following benefits are provided to the Officer who is party to this Officer
Employment Agreement.


 
1.  Disability Plan



     (a)  temporary disability (sick pay), commences on the eighth (8th)
consecutive day of absence.  Temporary disability shall be paid at a rate of one
hundred percent (100%) of the Officer’s Base Salary, and extends at full pay for
up to 120 days for Officers with less than five (5) years of service, and up to
365 days for Officers with service of five (5) or more years.
 
     (b)  long term disability (LTD), begins upon the expiration of the
temporary disability benefit as described above.  LTD is paid at a rate of fifty
percent (50%) of the Officer’s Base Salary, reduced by Social Security
Disability payments, if any.  LTD continues until the Officer’s status changes
as a result of retirement, rehabilitation, death, voluntary resignation or
reassignment as provided for in section 7.2.  For the first two years of LTD,
medical certification of the ongoing disability against the Officer’s “own
position(s)” is required.  Thereafter, medical certification shall consider “any
position”.  At the discretion of the CEO, the Officer’s position may be replaced
following one year of his/her LTD.


2.  Group Life Insurance – at a principle equivalent to two times (2x) the
Officer’s Base Salary, rounded to the next highest $5,000 increment.  The
insurance premium shall be paid by the Companies; the Officer shall be
responsible for resultant federal, state or local income taxes.


3.  24-Hour Accident Protection Coverage – while in the employ of the Company in
an amount of $250,000.  The insurance premium shall be paid by the Companies;
the Officer shall be responsible for resultant federal, state or local income
taxes.


4.  Supplemental Survivor’s Benefit – upon the death of the Officer while he/she
is in the employ of the Company, his/her surviving beneficiary shall receive a
lump sum payment of $1,000 to be paid as soon as practical following the
Officer’s death.  The surviving beneficiary shall also receive a lump sum death
benefit based upon years of service with the Company in the amounts of six (6)
months base salary (10-15 service years); nine (9) months base salary (15-25
service years); twelve (12) months base salary (25+ service years).  Such
payment shall be offset by proceeds from the Officer’s qualified pension plan
and SERP in the year of death.




Page 12 of 14

--------------------------------------------------------------------------------







5.  Supplemental Executive Retirement Plan (SERP) – the Officer achieving
eligibility under the SERP plan, shall be entitled to the pension benefits of
that plan in place on the effective date of the Officer Employment Agreement or,
in effect on the earlier of his/her termination or retirement date, whichever
provides the greater benefit in the opinion of the Officer.


6.  Company Automobile – the Officer shall be provided a company automobile to
be used for business and at the Officer’s discretion, for commuting and other
non-business purposes.  The Companies shall provide for vehicle registration,
insurance coverage, repair, preventative maintenance and fuel.  The Officer
shall be responsible for any federal and/or state income taxes which result from
non-business usage.


7.  Time Off – the Officer shall take such time off for vacation or personal
needs as may be accommodated while ensuring the duties and responsibilities of
his/her position are accommodated to the satisfaction of SJI’s CEO.  It is
anticipated that such time off would not normally exceed twenty (20) days per
calendar year, exclusive of scheduled corporate holidays.  Time off shall not
accrue, nor shall it be carried from one year to the next, resultantly, there
shall be no payment for “unused time off” at the time of the Officer’s death,
retirement or other such termination.


8.  Annual Physical Examination – the Companies shall provide the Officer with
an annual physical examination at its expense.  The Officer shall be responsible
to schedule and undergo a reasonably comprehensive annual physical examination
by a physician of his/her choosing, between the months of June and October.  The
attending physician shall provide to the Officer a reasonably detailed oral or
written report of his/her findings and recommendations.  Said report and
recommendations shall neither be requested nor provided to the Company, its
other officer, employees or agents.  However, should the Officer be diagnosed
with a condition which in his or her judgment will (a) substantially effect
his/her performance, or (b) render him or her unable to continue as an Officer,
or (c) likely result in his or her death within a twelve month period of such
diagnosis, the Companies request that the Officer advise the CEO accordingly, so
that proper succession planning can be initiated.


9.  Severance Benefits – in the event the Officer terminates subject to section
8.2 or 8.3, the Companies shall provide out placement services to the Officer in
an amount not to exceed $15,000 or at the discretion of the CEO, up to
$20,000.  The Officer shall provide the Companies with a proposal from the
consultant of the Officer’s choosing.  Consultant invoices shall be rendered
directly to the Companies and payment shall be made up to the approved amount,
directly to the out placement firm.  In the event the Officer terminates by
virtue of retirement, disability, for good reason by the Officer or, by the
companies for other than cause, the CEO of SJI may at his/her discretion,
transfer title to the companies car to the Officer (if the SJI CEO, at the
discretion of the SJI Board of Director’s Compensation & Pension
Committee).  Subject to governing law and/or regulation, death benefits and
health benefits may continue at the Officer’s (or survivor’s) request and
expense and at the applicable individual, group or COBRA premium/rates.




Page 13 of 14

--------------------------------------------------------------------------------





10.Retiree Health Care – in the event the Officer retires from the Companies
pursuant to section 7.3 during the Agreement’s term as defined in section 2,
he/she shall receive the same or substantially similar medical, hospitalization,
prescription, dental and major medical benefits as are provided, from time to
time to the senior officers of the Companies.  Upon reaching age 65, the Officer
shall continue to receive such benefits as are provided to Medicare-eligible
retirees.  However, during retirement, the Officer shall continue to pay the
same monthly/annual contribution toward medical/hospitalization benefits as was
in effect on the effective date of  his/her retirement.  He/she will be subject
to any and all future changes to plan deductibles, co-payments, etc.














 
 




Page 14 of 14

--------------------------------------------------------------------------------


